Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 4, 2016

                                      No. 04-16-00638-CV

                           CON-CORP CONSTRUCTION, L.L.C.,
                                     Appellant

                                                v.

                                 J.D. Collision Express, L.L.C.,
                                             Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI07146
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        The clerk’s record was due October 31, 2016, but it was not filed. The trial court clerk
has filed a notification of late record stating the record was not filed because appellant has not
paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is not
entitled to the record without paying the fee.

        We order appellant Con-Corp Construction, LLC to provide written proof to this court by
November 14, 2016 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See Tex. R. App. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See Tex. R. App. P. 37.3(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court